Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 1 of 21




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  SOUTHLAND MALL PROPERTIES LLC;
  SOUTHLAND ITALIAN LLC; T4
  MANAGEMENT LLC; and DOHERTY
  APPLE FLORIDA, LLC,

          Defendants.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired        individuals   (hereinafter   “Plaintiff”),   sues   SOUTHLAND         MALL

  PROPERTIES LLC; SOUTHLAND ITALIAN LLC; T4 MANAGEMENT LLC; and DOHERTY

  APPLE FLORIDA, LLC (hereinafter “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 2 of 21




         4.       Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.       At all times material, Defendant, SOUTHLAND MALL PROPERTIES LLC,

  owned and operated a commercial shopping center 20505 S Dixie Hwy, Miami, Florida

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida.

         6.       At all times material, Defendant, SOUTHLAND MALL PROPERTIES LLC, was

  a foreign limited liability company organized under the laws of Delaware with its principal place

  of business in New York, New York.

         7.       At all times material, Defendant, SOUTHLAND ITALIAN LLC, owned and

  operated a commercial shopping center 20505 S Dixie Hwy, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

         8.       At all times material, Defendant, SOUTHLAND ITALIAN LLC, was a Florida

  limited liability company organized under the laws of Florida with its principal place of business

  in Fort Lauderdale, Florida.

         9.       At all times material, Defendant, T4 MANAGEMENT LLC owned and operated

  a commercial shopping center 20505 S Dixie Hwy, Miami, Florida (hereinafter the “Commercial

  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade County, Florida.

         10.      At all times material, Defendant, T4 MANAGEMENT LLC, was a foreign

  limited liability company organized under the laws of Delaware with its principal place of business

                                                  2
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 3 of 21




  in Cutler Bay, Florida.

         11.        At all times material, Defendant, DOHERTY APPLE FLORIDA, LLC owned

  and operated a commercial shopping center 20505 S Dixie Hwy, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

         12.        At all times material, Defendant, DOHERTY APPLE FLORIDA, LLC, was a

  Florida limited liability company organized under the laws of Florida with its principal place of

  business in Allendale, New Jersey.

         13.        Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         14.        Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         15.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendants’ businesses

  and properties.

         16.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

                                                    3
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 4 of 21




         17.         Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         18.       Defendant, SOUTHLAND MALL PROPERTIES LLC, owns, operates and

  oversees the Commercial Property, its general parking lot and parking spots.

         19.        The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         20.       The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about June 9, 2020, and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately nine (9) miles from his residence, and is near his friends’

  residences as well as other businesses and restaurants he frequents as a patron. He plans to return

  to the Commercial Property and the businesses located within the Commercial Property within

  two (2) months of the filing of this Complaint.

         21.       Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

                                                    4
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 5 of 21




  the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and

  businesses located within the Commercial Property within two (2) months from the filing of this

  Complaint.

         22.       The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         23.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and businesses located within the Commercial Property.

  The barriers to access at Defendants’ Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         24.       Defendants, SOUTHLAND MALL PROPERTIES LLC; SOUTHLAND

  ITALIAN LLC; T4 MANAGEMENT LLC; and DOHERTY APPLE FLORIDA, LLC, own and

  operate a place of public accommodation as defined by the ADA and the regulations implementing

  the ADA, 28 CFR 36.201 (a) and 36.104. Defendants, SOUTHLAND MALL PROPERTIES

  LLC; SOUTHLAND ITALIAN LLC; T4 MANAGEMENT LLC; and DOHERTY APPLE

  FLORIDA, LLC are responsible for complying with the obligations of the ADA. The place of

                                                  5
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 6 of 21




  public accommodation that Defendants, SOUTHLAND MALL PROPERTIES LLC;

  SOUTHLAND ITALIAN LLC; T4 MANAGEMENT LLC; and DOHERTY APPLE FLORIDA,

  LLC, own and operate the Commercial Property Business located 20505 S Dixie Hwy, Miami,

  Florida.

         25.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through IV of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.


         26.      Defendant, SOUTHLAND MALL PROPERTIES LLC, as landlord and owner of

  the Commercial Property Business, is responsible for all ADA violations listed in Counts I through

  IV.

         27.      Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

                                                  6
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 7 of 21




  necessarily limited to the allegations in Counts I through IV of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         28.       Defendant has discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                               COUNT I – ADA VIOLATIONS
                        AS TO SOUTHLAND MALL PROPERTIES LLC

         29.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 28 above as though fully set forth herein.

         30.       Defendant, SOUTHLAND MALL PROPERTIES LLC, has discriminated, and

  continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

  accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

  employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

  encountered during his visit to the Commercial Property, include but are not limited to, the

  following:

                                                   7
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 8 of 21




          A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   There are accessible parking spaces and access aisles with faded striping that makes it

       impossible to differentiate the boundaries. The facility fails to make reasonable

       accommodations in policies, practices and procedures to provide full and equal enjoyment of

       disabled individuals and does not maintain the elements that are required to be readily

       accessible and usable by persons with disabilities, violating 28 CFR 36.211.

iv.    The Plaintiff had difficulty accessing the facility, as there are designated accessible parking

       spaces located too far from an accessible entrance due to the fact that there are closed entrances.

       The signage is on the window and not somewhere where a person would not already be out of

       their vehicle. At one entrance the exterior signage states that the store is open. Violation: Some

       of the accessible parking spaces are not located on the shortest route to an accessible entrance,

       violating Section 4.6.2 of the ADAAG, 28 CFR 36.211, and Section 208.3.1 of the 2010 ADA

       Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

                                                     8
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 9 of 21




  i.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   There are objects on the path of travel at the facility that protrude more than the maximum

       allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

          C. Access to Goods and Services

                                                      9
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 10 of 21




   i.   There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ii.    The Plaintiff could not use the sales counters without assistance, as they are mounted too high.

        Violation: There are sales counters at the facility in excess of 36” high, violating Section 7.2(1)

        of the ADAAG and Section 904.4 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 iii.   There are drinking fountains that have the spout too high. Violation: There are drinking

        fountains that are in violation of Sections 4.1.3(10) & 4.15.2 of the ADAAG and Sections

        211.2 & 602.4 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.    There are drinking fountains that don’t provide access to those who have difficulty bending or

        stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

        the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

        readily achievable.

           D. Public Restrooms

   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff could not use the vending machines without assistance as they require tight

        grasping to operate. Violation: There are self-service areas with elements that require tight

        grasping violating Section 4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

                                                      10
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 11 of 21




 iii.   The Plaintiff could not use the lavatory outside the accessible toilet compartment without

        assistance, as the required knee and toe clearance is not provided. Violation: There are

        lavatories outside the accessible toilet compartment that don’t provide the required clearances

        violating Section 4.19.2 & Figure 31 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010

        ADA Standards, whose resolution is readily achievable.

 iv.    The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

        high. Violation: There are dispensers provided for public use in the restroom, with controls

        outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

        308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not exit the accessible toilet compartment without assistance, as the

        required maneuvering clearance is not provided. Violation: The accessible toilet compartment

        does not provide the required latch side clearance at the door violating Sections 4.13.6 and

        4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 vi.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

vii.    The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

        There are lavatories in public restrooms with the counter surface mounted too high, violating

        the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

                                                     11
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 12 of 21




viii.     The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

          compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

          Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

          and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 ix.      The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

          required location. Violation: The grab bars in the accessible toilet compartment do not comply

          with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

          2010 ADA Standards, whose resolution is readily achievable.

  x.      There are restrooms that are designated as accessible yet are closed (Covid 19) without

          directional signage towards an accessible restroom. Violation: Closed restrooms lack

          directional signage to the location of an accessible restroom, violating Sections 4.1.2(7d),

          4.1.3(16b), & 4.30 of the ADAAG and Sections 216.3, 216.8, & 703.5 of the 2010 ADA

          Standards, whose resolution is readily achievable.

                          COUNT II – ADA VIOLATIONS
        AS TO SOUTHLAND MALL PROPERTIES LLC AND SOUTHLAND ITALIAN LLC

              31.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 28 above as though fully set forth herein.

              32.      Defendants, SOUTHLAND MALL PROPERTIES LLC and SOUTHLAND

       ITALIAN LLC, have discriminated, and continue to discriminate, against Plaintiff in violation of

       the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

       1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of
                                                         12
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 13 of 21




       the violations that Plaintiff encountered during his visit to the Commercial Property, include but

       are not limited to, the following:

              A. Public Restrooms

   i.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

          accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

          are not fully wrapped or maintained outside the accessible toilet compartment violating Section

          4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ii.      The Plaintiff could not use the lavatory outside the accessible toilet compartment without

          assistance, as the required knee clearance is not provided. Violation: There are lavatories

          outside the accessible toilet compartment that don’t provide the required clearances violating

          Section 4.19.2 & Figure 31 of the ADAAG and Sections 213.3.4, 306.3, & 606.2 of the 2010

          ADA Standards, whose resolution is readily achievable.

 iii.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 iv.      The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

          Violation: There are coat hooks provided for public use in the restroom, outside the reach

          ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

          604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                                      13
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 14 of 21




 v.       The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 vi.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

          compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

          Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6

          and 4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is

          readily achievable.

                            COUNT III – ADA VIOLATIONS
           AS TO SOUTHLAND MALL PROPERTIES LLC AND T4 MANAGEMENT LLC

              33.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 28 above as though fully set forth herein.

              34.       Defendants,     SOUTHLAND            MALL     PROPERTIES        LLC      and    T4

       MANAGEMENT LLC, have discriminated, and continue to discriminate, against Plaintiff in

       violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

       January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

       less). A list of the violations that Plaintiff encountered during his visit to the Commercial

       Property, include but are not limited to, the following:

              A. Access to Goods and Services
                                                        14
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 15 of 21




   i.   There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ii.    The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

        bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

        ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

           B. Public Restrooms

   i.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing. Violation: The accessible toilet compartment door does not provide the

        features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

        ADA Standards, whose resolution is readily achievable.

 ii.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.




                                                    15
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 16 of 21




 iv.      The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

          high. Violation: There are dispensers provided for public use in the restroom, with controls

          outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

          308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                          COUNT IV – ADA VIOLATIONS
        AS TO SOUTHLAND MALL PROPERTIES LLC AND DOHERTY APPLE FLORIDA,
                                      LLC

       35. The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through 28 above

          as though fully set forth herein.

              36.       Defendants, SOUTHLAND MALL PROPERTIES LLC and DOHERTY APPLE

       FLORIDA, LLC, have discriminated, and continue to discriminate, against Plaintiff in violation

       of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

       1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of

       the violations that Plaintiff encountered during his visit to the Commercial Property, include but

       are not limited to, the following:

              A. Access to Goods and Services

  i.      The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

              B. Public Restrooms

  i.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

                                                       16
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 17 of 21




        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff had difficulty using the locking mechanism on the toilet compartment door

        without assistance, as it requires tight grasping. Violation: The toilet compartment door has

        non-compliant hardware for disabled patrons, violating Sections 4.13.9, 4.17.5, & 4.27.4 of

        the ADAAG and Sections 309.4, & 604.8.1.2 of the 2010 ADA Standards, whose resolution

        is readily achievable.

 iii.   The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet

        compartment is mounted at a non-compliant distance from the wall in violation of Section

        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

  v.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

        required location. Violation: The grab bars in the accessible toilet compartment do not comply

        with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

        2010 ADA Standards, whose resolution is readily achievable.




                                                       17
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 18 of 21




 vi.      The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

          There are lavatories in public restrooms with the counter surface mounted too high, violating

          the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

          compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

          the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

                                     RELIEF SOUGHT AND THE BASIS

              37.       The discriminatory violations described in Counts I through IV are not an

       exclusive list of the Defendant’s ADA violations.          Plaintiff requests an inspection of the

       Defendant’s places of public accommodation in order to photograph and measure all of the

       discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

       timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

       by virtue of the barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further

       ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

       Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

       with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and

       the remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

       representatives pursuant to Federal Rule of Civil Procedure 34.

              38.       The individual Plaintiff, and all other individuals similarly situated, have been

                                                         18
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 19 of 21




   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendant because of the Defendant’s ADA violations as set forth above.               The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          39.          Defendant has discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          40.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

                                                      19
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 20 of 21




   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          41.       A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, the Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

   Defendant’s place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          42.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          43.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendant operate its

   businesses, located at and/or within the commercial property located at 20505 S Dixie Hwy,

   Miami, Florida , the exterior areas, and the common exterior areas of the Commercial Property

   and businesses located within the Commercial Property, to make those facilities readily accessible

   and useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendant cure the violations of the ADA.

          WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

                                                    20
Case 1:20-cv-22840-XXXX Document 1 Entered on FLSD Docket 07/10/2020 Page 21 of 21




   lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

   12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

   achievable alterations to the facilities; or to make such facilities readily accessible to and usable

   by individuals with disabilities to the extent required by the ADA; and to require Defendant to

   make reasonable modifications in policies, practices or procedures, when such modifications are

   necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: July 10, 2020.
                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mails: bvirues@lawgmp.com
                                                                       aquezada@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451
                                                        BEVERLY VIRUES
                                                        Florida Bar No.: 123713




                                                    21
